Citation Nr: 9906278
Decision Date: 05/24/99	Archive Date: 06/24/99

DOCKET NO. 94-48 868               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

ORDER

The following corrections are made in a decision issued by the
Board in this case on March 8, 1999:

On the headers of pages 2 through 25, "XXXXXX X. XXXXX" is
corrected to read "YYYYYYYY Y. YYYYYYYY.

H. N. SCHWARTZ
Member, Board of Veterans' Appeals Citation Nr: 9906278  
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-48 868 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder to include bronchitis, asthma, and 
Persian Gulf irritant exposure residuals.  

2.  Entitlement to an increased disability evaluation for an 
anxiety disorder with panic attacks, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
cervical strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for 
xerosis with dermographism and eczema, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's husband, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active duty for training with the 
Army/Army Reserve from May 1981 to October 1981 and certified 
active duty with the Army/Army Reserve from December 1990 to 
August 1991 and from March 1992 to July 1992.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a September 1993 rating decision of the Winston-Salem, 
North Carolina, Regional Office which established service 
connection for an anxiety disorder with panic attacks and 
cervical strain; assigned 10 percent evaluations for those 
disabilities; established service connection for xerosis with 
dermographism, hallux abducto-valgus, onychocryptosis, and 
annular tyloma; assigned noncompensable evaluations for those 
disabilities; and denied service connection for 
post-traumatic stress disorder (PTSD) and a chronic 
respiratory disability.  In September 1994, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  

In October 1994, the veteran was reported to have moved to 
Mississippi.  The veteran's claims files were subsequently 
transferred to the Nashville, Tennessee, Regional Office.  In 
March 1995, the Nashville, Tennessee, Regional Office, in 
pertinent part, granted compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for left (minor) shoulder 
accessory nerve impairment; assigned a 20 percent evaluation 
for that disability; increased the evaluations for the 
veteran's service-connected psychiatric and skin disabilities 
from 10 to 30 percent and from noncompensable to 10 percent, 
respectively; and denied service connection for eczema of the 
nipples and areolas, bronchitis, and asthma.  In January 
1996, the Nashville, Tennessee, Regional Office 
recharacterized the veteran's service-connected skin 
disability as xerosis with dermographism and eczema evaluated 
as 10 percent disabling.  

In June 1997, the veteran's claims files were transferred to 
the Jackson, Mississippi, Regional Office (RO).  In July 
1998, the veteran was afforded a hearing before the 
undersigned Member of the Board.  In July 1998, the veteran 
expressly withdrew in writing her claims for service 
connection for PTSD and increased evaluations for hallux 
abducto-valgus, onychocryptosis, and annular tyloma.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder with panic 
attacks is manifested by nightmares, anxiety, weekly panic 
attacks, irritability, impaired sleep, and a dislike of both 
being alone and in crowds.  

2.  The veteran has been assigned GAF ratings of between 40 
and 60.  

3.  The veteran's generalized anxiety disorder with panic 
attacks alone has not been shown to be productive of more 
than severe social and industrial impairment or occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  

3.  The veteran's cervical strain alone has not been shown to 
be productive of more than moderate limitation of function of 
the cervical spine.  

4.  The veteran's xerosis with dermographism and eczema has 
been shown to involve essentially her entire body; to be 
manifested by itching, exfoliation, bleeding, and exudation; 
and to be "active" for approximately two weeks out of each 
month.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for an anxiety 
disorder with panic attacks have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130 and Diagnostic 
Code 9400 (1998).  

2.  The criteria for a 20 percent evaluation for cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.71a and Diagnostic 
Code 5290 (1998).  

3.  The criteria for a 30 percent evaluation for xerosis with 
dermographism and eczema have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118 and 
Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether stepped 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for increased disability 
evaluations within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted her in 
the development of her claims.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claims are plausible and that all relevant 
facts have been properly developed.  

I.  Anxiety Disorder with Panic Attacks

The veteran asserts on appeal that her service-connected 
psychiatric disability is productive of severe industrial and 
social impairment.  She states that she is unable to drive an 
automobile as the result of her panic attacks.  

A.  Historic Review 

The report of the veteran's July 1991 Army physical 
examination for Desert Storm demobilization indicates that 
she complained of nervousness and "depression or excessive 
worry."  She clarified that she had initially become 
depressed while stationed in Saudi Arabia and experienced 
increased nervousness since her return to the United States.  
A provisional diagnosis of "depression/post-traumatic 
syndrome" was advanced.  A July 1991 Army Statement of 
Medical Examination and Duty Status (DA Form 2173) conveys 
that the veteran was diagnosed with major depressive disorder 
"brought on by the pressures of marital problems, separation 
from her family, and the eminent (sic) danger ever present in 
[Southwest Asia]."  The veteran was prescribed medication.  
The report of a May 1993 VA examination for compensation 
purposes states that the veteran was diagnosed with a not 
otherwise specified anxiety disorder with panic attacks.  In 
September 1993, the Winston-Salem, North Carolina Regional 
Office established service connection for an anxiety disorder 
with panic attacks and assigned a 10 percent evaluation for 
that disability.  

The report of a March 1995 VA examination for compensation 
purposes notes that the veteran was diagnosed with a not 
otherwise specified anxiety disorder.  The examiner advanced 
a Global Assessment of Functioning (GAF) rating of 60.  In 
March 1995, the Nashville, Tennessee, Regional Office 
increased the evaluation for the veteran's anxiety disorder 
with panic attacks from 10 to 30 percent.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for a generalized anxiety 
disorder when there was definite impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social and industrial impairment.  A 50 percent evaluation 
required that the veteran's ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that her reliability, flexibility, 
and efficiency levels be so reduced by reason of her 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
her psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including a generalized anxiety 
disorder.  Under the amended rating schedule, a 30 percent 
disability evaluation is warranted for a generalized anxiety 
disorder which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).  

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

A November 1993 VA psychiatric evaluation states that the 
veteran complained of insomnia; tearfulness; a fear of not 
waking from her sleep; a fear of losing her mind; and 
multiple physical problems.  Impressions of "[ruleout] 
PTSD" and "[ruleout] anxiety disorder" were advanced.  A 
January 13, 1994 VA treatment record states that the veteran 
complained of nightmares, panic attacks, tearfulness, 
impaired memory, hypersomnia, anhedonia, and guilt.  She 
clarified that her panic attacks occurred both during the day 
and in association with her nightmares.  On examination, the 
veteran was found to be "considerably depressed" and to 
exhibit a depressed mood.  A January 31, 1994 VA treatment 
record conveys that the veteran reported organizing both "a 
movement" and a support group to aid Desert Storm/Persian 
Gulf veterans.  She stated that she had stopped taking her 
anti-anxiety and anti-depressive medications.  She believed 
that her panic attacks could be other than "anxiety-based."  

A March 1994 VA hospital summary relates that the veteran was 
observed to be depressed.  A contemporaneous 
neuropsychological evaluation revealed that the veteran 
exhibited an irritated and depressed mood; an appropriate 
affect; coherent speech; and good insight.  Psychological 
testing showed findings consistent with "agitated 
depression."  Treating VA medical personnel advanced 
impressions of  PTSD, dysthymia, "[ruleout] maj[or] 
depression," "[ruleout] organic brain syndrome," and 
"[ruleout] anxiety disorder [not otherwise specified]."  A 
GAF rating of 60 was reported.  

An April 1994 VA treatment record notes that the veteran 
complained of feeling as if her problems were beyond her 
control and marital problems associated with her husband's 
weariness over her problems.  On examination, the veteran 
exhibited a depressed affect, tearfulness, and logical 
thinking.  

At the September 1994 hearing before a VA hearing officer, 
the veteran testified that she experienced panic attacks, 
insomnia, and excessive worry about her physical health; 
required sleeping pills to fall asleep; did not "have any 
judgment;" and had not worked since her return from Saudi 
Arabia.  She stated that: her panic attacks were manifested 
by a racing heart, hand tingling, hyperventilation, and chest 
pains; had increased in frequency; and had intermittently 
occurred while she was riding in an automobile.  She related 
that she occasionally "hurt so bad ... I just don't want to 
wake up."  The veteran's husband testified that the veteran 
was depressed due to her physically inability to take care of 
their home; experienced panic attacks while riding in their 
automobile; and had episodes in which she had forgotten what 
she was doing while out on a errand.  

An October 1994 VA mental health clinic treatment record 
indicates that the veteran complained of nightmares, panic 
attacks with palpitations, sensations of impending doom, 
impaired sleep, and a poor appetite.  The VA examiner 
observed that the veteran was irritable, tearful, and 
oriented.  On examination, the veteran exhibited paranoid 
ideations, obsessive compulsive traits, and no suicidal or 
homicidal ideations.  The VA physician advanced a 
"provisional impression" of "major depression with 
[obsessive compulsive traits]."  
At the March 1995 VA examination for compensation purposes, 
the veteran complained of Persian Gulf-related nightmares 
which occurred approximately once every two to three weeks; 
panic attacks manifested by a racing heart and shortness of 
breath; irritability; anxiety; a fear of going to sleep; and 
a dislike of noises, crowds and being alone.  She denied 
having suicidal or homicidal ideations.  The veteran was 
observed to "show rather dramatic lability throughout the 
interview."  The examiner stated that she was not "a 
consistent historian."  The veteran was diagnosed with a not 
otherwise specified anxiety disorder.  The examiner advanced 
a GAF rating of 60.  

A March 1995 psychiatric evaluation conducted for an Army 
Reserve medical evaluation board relates that the veteran 
complained that she was "so weak and sad that I can't go."  
Additionally, she complained of angry outbursts toward her 
husband and children; occasional panic attacks; persistent 
fatigue; and "somewhat fitful" sleep.  She reported that 
she lived with her family; attended a local veterans' support 
group; regularly attended church; read books; and watched 
television.  On examination, the veteran exhibited a 
depressed mood and a reactive, appropriate, and constricted 
affect.  The veteran was diagnosed with chronic PTSD.  The 
examiner noted that the veteran's psychiatric disability was 
productive of marked social and occupational impairment and 
advanced a GAF rating of 40.  The physician commented that 
the veteran "was a very pleasant lady who is experiencing a 
significant PTSD with marked depressive and anxiety 
symptomatology."

In a September 1997 written statement, the veteran's husband 
advanced that the veteran was "in a nervous state most of 
the time either happy or angry;" experienced 
"depression-onset if fatigue persists or any controversy 
arrives;" and had an "irritable nature from depression."  
At a November 1997 VA examination for compensation purposes, 
the veteran complained of irritability; excessive worry; 
ruminations; some intrusive thoughts of her Persian Gulf War 
experiences; impaired sleep; recent panic attacks while 
riding in an automobile; and a decreased level of functioning 
secondary to her anxiety and multiple physical disabilities.  
She did not like to be either alone or in public.  She 
reported that she often felt "restless and keyed up;" 
assisted with the household chores; regularly attended 
church; and watched some non-violent television programs.  
She denied having any suicidal or homicidal ideations.  On 
examination, the veteran exhibited an eurythermic mood and an 
intact memory.  The veteran was diagnosed with a chronic 
generalized anxiety disorder with occasional panic attacks.  
A GAF rating of 50 was advanced.  The VA examiner observed 
that the veteran was highly anxious, but not clinically 
depressed during the evaluation.  The physician commented 
that the veteran's service-connected psychiatric disability 
was productive of moderate to severe social and industrial 
impairment.  

At the July 1998 hearing before the undersigned Member of the 
Board, the veteran testified that she experienced crying 
spells and panic attacks approximately twice a week.  The 
panic attacks rendered her unable to drive an automobile.  
She clarified that although she regularly attended her small 
church, she generally stayed home and avoided groups of 
people.  The veteran stated that she had not been employed 
since returning from Saudi Arabia.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service-connected psychiatric disability has 
been shown to be manifested by significant social and 
industrial impairment.  The reported GAF ratings range from 
40 to 60.  At the most recent VA examination for compensation 
purposes, the veteran's generalized anxiety disorder with 
panic attacks was given a GAF rating of 50.  

The Court has established that a GAF rating of 50 denotes 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  A rating between 55-60 
indicates "moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The evidence conveys that the veteran attends church.  This 
fact reflects that she does not experience virtual isolation 
in the community.  Although there was one GAF rating of 40, 
the vast majority of examiners determined that the veteran's 
functioning was in the 60 and 50 range.  No professional has 
stated that she is unemployable and the numerous GAF ratings 
of 60 and 50 reflect the opinions of the examiners that she 
is not unemployable.  The examiners have reported that she is 
coherent.  This denotes that gross impairment of thought 
processes or communication is not present.  Similarly, the 
finding of coherency at the October 1994 examination 
disclosed that she was oriented and thus established the 
absence of disorientation for time or place.  No one, 
including the veteran, has asserted that there is loss of 
memory consistent with loss of memory of close relatives, 
occupation, or own name.  In fact, the testimony at the 
hearing before the undersigned Member of the Board shows that 
the veteran's memory is intact.  Neither the record nor the 
testimony on appeal reflects that the veteran is a danger to 
herself or others.  

In applying the Court's guidance to the instant appeal, the 
Board finds that the veteran's service-connected psychiatric 
disability merits a 70 percent evaluation under either 
version of Diagnostic Code 9400.  In the absence of clinical 
findings establishing the veteran's virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes; or total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that a 70 percent evaluation is now warranted for 
the veteran's anxiety disorder with panic attacks.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).  

II.  Cervical Strain

A.  Historical Review

A February 1991 Army treatment record indicates that the 
veteran complained of neck pain of three weeks' duration.  An 
impression of muscular neck pain was advanced.  A July 1991 
Army Statement of Medical Examination and Duty Status (DA 
Form 2173) conveys that the veteran was piling lumber on a 
truck in January 1991 and was struck in the neck by a piece 
of lumbar.  Her neck injury was noted to be productive of 
chronic pain.  An April 1993 VA X-ray study of the cervical 
spine revealed "some loss" of the normal cervical lordosis 
which could "indicate acute or chronic soft tissue damage;" 
residuals of old trauma involving the superior cortical plate 
of C4 and the anterior plate of C5; and intervertebral disc 
space narrowing at the C3-4 and C7-T1 levels.  At the May 
1993 VA examination for compensation purposes, the veteran 
complained of neck pain.  On examination, the veteran 
exhibited a range of motion of the cervical spine of forward 
flexion to 55 degrees, backward extension to 55 degrees, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
55 degrees, bilaterally; no pain associated with motion of 
the cervical spine; cervical spine tenderness on palpation; 
and no cervical muscle tenderness on palpation.  The veteran 
was diagnosed with "neck pain without evidence of 
post-traumatic arthritis."  In September 1993, the 
Winston-Salem, North Carolina, Regional Office established 
service connection for cervical strain and assigned a 10 
percent evaluation for that disability.  

B.  Increased Evaluation

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1998).  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.45 (1998), in pertinent part, 
directs that:  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  
  (a)Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  
  (b)More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  
  (c)Weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, etc.).  
  (d)Excess fatigability.  
  (e)Incoordination, impaired 
ability to execute skilled movements 
smoothly.  
  (f)Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

A June 1993 written statement from Charles P. Clark, D.C., to 
the veteran's commanding officer directs that the veteran 
needed to be excused from wearing "a helmet of any kind" 
"due to sprain/strain of the cervical areas."  The doctor 
clarified that wearing a helmet would cause the veteran to 
experience severe pain " due to the excess weight and 
pressure it would put on the cervical area."  

An August 1993 VA electromyographic evaluation notes that the 
veteran complained of chronic neck pain.  The study revealed 
no cervical spine abnormalities.  A September 1993 VA 
treatment record states that the veteran complained of neck 
pain and occasional hand tingling.  

A March 1994 VA hospital summary and associated clinical 
documentation conveys that the veteran complained of multiple 
arthralgias and myalgias.  A contemporaneous X-ray study of 
the cervical spine revealed findings consistent with "some 
straightening of the cervical lordosis probably due to muscle 
spasm" and no other abnormalities.  A May 1994 VA hospital 
summary and associated clinical documentation relates that 
the veteran complained of neck pain.  On examination, the 
veteran exhibited a normal range of motion of the neck.  The 
veteran was diagnosed with left spinal accessory nerve damage 
with trapezius muscle atrophy; an accessory nerve lesion; and 
"rule out chronic fatigue syndrome."  

At the September 1994 hearing on appeal, the veteran 
testified that she experienced neck stiffness and muscle 
spasms.  She stated that she used "muscle relaxers" and a 
foam neck brace to alleviate her neck complaints.   

At a March 1995 physical examination conducted for an Army 
Reserve medical evaluation board, the veteran complained of 
cervical region pain associated with lifting and prolonged 
periods of sitting.  The pain often occurred while the 
veteran was working at a computer terminal.  She clarified 
that her neck pain radiated into her occipital region and 
ultimately manifested itself as headaches.  No clinical 
findings as to the cervical spine were reported.  

In a May 1995 written statement, the veteran advanced that:
The cervical strain that was evidently 
over looked in evaluation continues to be 
the cause of intense head and neck aches 
and requires massage for relief or 
medication with intensity (sic).  Though 
I have requested some form of treatment 
continually from VA [m]edical centers, 
this condition is usually overlooked for 
other symptom treatments.  Ironically[,] 
this condition usually manifests after a 
(300 mile) round trip to [the] Jackson[, 
Mississippi, VA Medical Center] or a (220 
mile) round trip to [the] Memphis[, 
Tennessee, VA Medical Center].  If 
massage is not administered immediately 
after one of these trips[,] the result is 
an intense headache that can last from 
two to three days usually requiring 
medical treatment.  This condition was 
rated 10% before and I can understand an 
increase being denied, but not dropped 
from rating because it still exists.  

At a December 1997 VA examination for compensation purposes, 
the veteran complained of monthly episodes of "pounding" 
neck pain; progressively more severe pain at the base of the 
neck and in the intrascapular area; and chronic neck 
stiffness with associated limitation of motion of the head.  
She reported that she had to "move her whole body sometimes 
to look on the side" and took muscle relaxants.  On general 
medical examination, the veteran exhibited a range of motion 
of the cervical spine of flexion to 25 degrees, extension to 
20 degrees, and lateral rotation to 30 degrees on the right 
and to 45 degrees on the left.  On "joints" examination, 
the veteran exhibited a "mild list" of the head to the left 
and a range of motion of the cervical spine of flexion to 40 
degrees, extension to 30 degrees, rotation to 50 degrees, 
bilaterally, and "lateral bending" to 30 degrees, 
bilaterally.  Contemporaneous X-ray studies of the cervical 
spine revealed no abnormalities.  The veteran was diagnosed 
with "neck and interscapular pain secondary to [left 
posterior cervical triangle lymph node biopsy residuals with 
resulting spinal accessory nerve palsy]."  The VA examiner 
commented that:
There does not appear to be any 
significant pain [on motion of the 
cervical spine].  ...  This lady's problems 
from an orthopedic standpoint, I think, 
are secondary to her spinal accessory 
nerve palsy with resulting dysfunction of 
the left shoulder.  

A July 1998 physical evaluation from Dr. Clark notes that the 
veteran complained of cervical pain.  On examination, the 
veteran exhibited "a decrease in cervical range of motion;" 
positive findings on a foraminal compression testing; and 
cervical spine muscle spasms.  A July 1998 written statement 
from Ray Teas, D.C., conveys that:
[The veteran] is suffering from lower 
cervical and upper thoracic spinal 
instability that is cause from atrophy of 
the trapezius muscle.  The trapezius 
muscle atrophy causes the left shoulder 
to droop; therefore, putting stress on 
the lower cervical and upper thoracic 
areas.  

At the July 1998 hearing before the undersigned Member of the 
Board, the veteran testified that she experienced chronic 
"throbbing and pounding" neck pain, muscle soreness, and 
stiffness and associated migraines.  She stated that she was 
significantly limited in the way that she could move her neck 
due to pain.  The veteran physically demonstrated significant 
limitation of motion of the cervical spine.  The combined 
effect of the veteran's service-connected cervical spine 
disability and her other service-connected disabilities 
prevented her from pursuing her former hobbies of gardening 
and sewing.  

The Board has conducted a careful longitudinal review of the 
probative evidence of record.  The veteran has been shown to 
exhibit cervical spine limitation of motion and other neck 
complaints on repeated examination.  There is clear evidence 
of limitation of motion and pain.  There is objective and 
subjective evidence of spasm and at times, there is evidence 
of listing to one side.  Whether the condition is rated as 
strain or limitation of motion is not determinative.  There 
are findings consistent with a 20 percent evaluation under 
either criteria.  Obviously, there is more than just pain on 
motion.  There is spasm and at times, evidence of loss of 
lateral motion.

While acknowledging that her service-connected cervical 
strain is productive of  moderate functional impairment of 
the cervical spine, the Board observes that the veteran's 
current neck neurological and functional impairment has been 
attributed by VA examiners and her private chiropractors 
principally to her left (minor) shoulder spinal accessory 
nerve impairment and associated trapezius muscle atrophy.  
Compensation has been awarded for that disability under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) and assigned a 
20 percent evaluation.  To grant additional disability 
compensation for such functional impairment would be contrary 
to the provisions of 38 C.F.R. § 4.14 (1998).  

In addressing the functional disability picture arising 
solely from the veteran's service-connected cervical spine 
disorder, the Board finds that the clinical findings 
establish that there are fluctuations in the severity of the 
condition.  While the report of the December 1997 VA 
orthopedic examination for compensation purposes conveys that 
the veteran exhibited no "significant pain" on motion of 
the cervical spine, the July 1998 physical evaluation from 
Dr. Clark notes that the veteran complained of cervical pain 
and exhibited limitation of motion of the cervical spine and 
cervical spine muscle spasms.  In his July 1998 written 
statement, Dr. Teas attributed the veteran's cervical spine 
"instability" and "stress" to her left (minor) shoulder 
spinal accessory nerve impairment and associated trapezius 
muscle atrophy.  While not questioning the veteran's 
significant left shoulder and neck region pain and functional 
impairment, the Board finds that the veteran 's 
service-connected disability has not been objectively found 
to be manifested by severe limitation of motion or functional 
impairment of the cervical spine.  In regard to the actual 
range of motion, none of the findings has been consistent 
with severe limitation of motion or severe functional 
impairment.  The fact she no longer wears a helmet or pursues 
gardening or sewing tends to establish that she has excess 
fatigability and/or flare-ups during use.  The Board accepts 
the statements as true.  However, the statements still 
establish that there is no more than a moderate functional 
impairment.  Nothing in the record tends to establish that 
the frequency of the flare-ups due to gardening, sewing or 
the wearing of a helmet is so regular as to establish a 
finding of severe functional impairment.  In fact, she has 
established that she has limited such activities thereby 
reducing the frequency of the flare-ups.  There appears to be 
no evidence of demonstrated cervical weakness or more motion 
than normal.  The Board has considered every element in the 
veteran functional impairment and based on the findings and 
her testimony, the functional impairment and the limitation 
of motion are no more than moderate.  

Therefore, the Board concludes that a 20 percent evaluation 
is now warranted.  38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a and 
Diagnostic Code 5290 (1998). 

III.  Skin Disability 

A.  Historical Review

The veteran's service medical records indicate that she was 
treated for skin complaints.  The report of the May 1993 VA 
examination for compensation purposes conveys that the 
veteran complained of skin rashes.  On examination, the 
veteran exhibited a 2+ dermographism on stroking of the skin.  
The VA examiner commented that the veteran's "entire skin is 
somewhat dry."  The veteran was diagnosed with 2+ 
dermographism and mild xerosis of the skin.  In September 
1993, the Winston-Salem, North Carolina, Regional Office 
established service connection for xerosis with dermographism 
and assigned a noncompensable evaluation for that disability.  

The report of the February 1995 VA examination for 
compensation purposes reflects that the veteran was diagnosed 
with "xerosis of the skin generally," chronic hand eczema, 
and areola eczema.  In January 1996, the Nashville, 
Tennessee, Regional Office recharacterized the veteran's 
service-connected skin disability as xerosis with 
dermographism and eczema and assigned a 10 percent evaluation 
for that disability.  

B.  Increased Disability Evaluation

The Schedule For Rating Disabilities does not specifically 
address xerosis and dermographism (urticaria due to physical 
allergy).  In such situations, it is permissible to evaluate 
the veteran's service-connected disorders under provisions of 
the rating schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1998).  The Board finds that the veteran's 
service-connected xerosis and dermographism (urticaria) are 
most closely analogous to eczema as the disorders are similar 
generalized skin disabilities.  Therefore, the veteran's 
service-connected skin disabilities will all be evaluated 
under the diagnostic criteria applicable to eczema.  

A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation, or itching and involvement of an 
exposed surface or an extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration, extensive exfoliation, crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

A March 1994 VA hospital summary notes that the veteran 
complained of itching involving her chest and breasts.  
Treating VA medical personnel observed "eczematic" erythema 
over the mid-axillary chest region and dry, scaly, and 
cracking skin over the areolas.  She was diagnosed with chest 
dermatitis with eczema of the nipples.  

At the September 1994 hearing on appeal, the veteran stated 
that her service-connected skin disability was manifested by 
itching, sores, rashes, dark spots, cracking, and bleeding.  
It involved her face, arms, hands, breasts, nipples, sacral 
area, and buttocks.  

At the February 1995 VA examination for compensation 
purposes, the veteran complained of a recurrent rash; skin 
itching, burning, "stinging," and cracking; and "little 
red dots on her skin."  On examination, the veteran 
exhibited evidence of solar damage on the exposed areas of 
her skin; a large number of "blanchable" teleangiectases on 
her upper torso and arms; several small hypopigmented scars 
on her face and the backs of her hands; a parched appearance 
of the skin over her knuckles with fine fissuring; 
"especially" dry skin over the lower extremities; and a 
bilateral areola exanthematous process with peri-areola fine 
desquamation and fissuring.  The veteran was diagnosed with  
"xerosis of the skin generally," chronic hand eczema, and 
areola eczema.  

At the March 1995 physical examination for an Army Reserve 
medical examination board, the veteran complained of rash 
when she was exposed to the sun.  On examination, the veteran 
exhibited teleangiectases over the "V-area" of her interior 
neck and upper chest; "very few" scattered and 
non-blanching macular lesions with a central dark red 
punctate area surrounded by one to two millimeters of pink 
discoloration of the skin principally over the arms; and a 
livedo reticularis pattern evident over her thighs, knees, 
and legs.  

In a May 1995 written statement, the veteran advanced that 
"there is some disfigurement from the onset of eczema" and 
her skin itching "comes and goes."  A September 1997 
written statement from the veteran's husband indicates that 
the veteran developed rashes after exposure to certain 
chemicals.  He recalled that the veteran developed a rash 
after their dining room floor had been refinished  

At the December 1997 VA examination for compensation 
purposes, the veteran complained of skin rashes, welts, 
sores, itching, and dryness.  The VA examiner observed that 
the veteran's skin was "generally dry and slightly scaly ... 
in the pattern seen with generalized xerosis.  She exhibited 
generalized teleangiectases on the arms, the torso, and the 
legs manifested by small blanchable pulsatile red spots and 
evidence of prior sun damage manifested by poikiloderma.  

At the July 1998 hearing before the undersigned Member of the 
Board, the veteran testified that her service-connected skin 
disability was manifested by red and scaly rashes, itching, 
dryness, cracking, bleeding, and recurrent sores.  It 
involved her upper extremities, breasts, sacral area, and 
buttocks.  She stated that her skin disability was active for 
approximately two weeks out of each month.  

The veteran's service-connected skin disability has been 
shown to affect essentially her entire body; to be manifested 
by itching, exfoliation, bleeding, and exudation; and to be 
"active" essentially two weeks out of the month.  There is 
no objective evidence of skin crusting, systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
Upon application of the provisions of 38 C.F.R. § 4.7 (1998), 
the Board finds that the veteran's service-connected skin 
disability picture most closely approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 7806.  
Therefore, the Board concludes that a 30 percent evaluation 
is now warranted for xerosis with dermographism and eczema.  
38 C.F.R. §§ 4.7, 4.20, 4.118 and Diagnostic Code 7806 
(1998).  


ORDER

A 70 percent evaluation for an anxiety disorder with panic 
attacks is granted.  A 20 percent evaluation for cervical 
strain is granted.  A 30 percent evaluation for xerosis with 
dermographism and eczema is granted.  These allowances are 
made subject to the laws and regulations governing the award 
of monetary benefits.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a chronic respiratory disability as the claimed 
disorder was incurred while she stationed in Saudi Arabia.  
The Board notes that the clinical evidence of record is in 
conflict as to the etiology of the veteran's current 
respiratory disability.  VA clinical documentation dated in 
February 1994 indicates that the veteran's treating 
physicians variously concluded that her chronic bronchitis 
"was probably [secondary] to irritant exposure while serving 
in the Persian Gulf;" "was [secondary] to smoking;" and 
was precipitated by a Klebsiella infection.  At the November 
1997 VA examination for compensation purposes, the examiner 
observed that the "veteran has mild obstructive lung 
disease" which "may be related to her smoking;" reactive 
airway disease; and a history of bronchitis.  A September 
1998 written statement from Bruce Longest, M.D., conveys that 
he had been the veteran's primary care physician since 
February 1995.  Dr. Longest noted that he had treated the 
veteran on numerous occasions for bronchitis.  He opined that 
"I definitely feel she has a chronic bronchitis which is 
likely secondary to irritant exposure while serving during 
Desert Storm in the Persian Gulf."  Clinical documentation 
associated with Dr. Longest's treatment of the veteran has 
not been incorporated into the record.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should verify the veteran's 
periods of active duty and active duty 
for training.  

2.  The RO should request that the 
veteran provide information as to all 
post-service treatment of her chronic 
respiratory disability including the 
names and addresses of all treating 
physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Bruce 
Longest, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes to accurately determine the 
nature of her respiratory disability.  
All indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner should express an 
opinion as to the etiology of all 
identified disorders and their 
relationship, if any, service including 
that performed in the Gulf.  The claims 
files including a copy of this REMAND 
should be made available to the examiner 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

Any examination should comply with the 
Gulf War standards for examination.

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for compliance with the Court's order.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



           
     H. N. SCHWARTZ
     Member, Board of Veterans' Appeals



 Department of Veterans Affairs


